Title: Council Orders to George Muter, [13–24 June 1780]
From: Virginia Executive Council
To: Muter, George



[13–24 June 1780]

Order in answer to Colo. Muters Letter of 30th May 1780.
In Council June 13th 1780
Gibson’s and Brent’s men are to be armed from Petersburg as far as the good arms there will go, deficiencies to be supplied from Richmond. Colo. Muter will be pleased to instruct Majr. Quarles and such assistant Officers as may be procured to go through the Country and collect the draughts dispersed in different parts, writing at the same time to the County Lieutenants to aid in collecting them. Also to obtain from the auditors a list of the military pensioners, and call on them to engage as Guards at the various small posts for which they are fit, giving pay rations and clothing instead of their pension, but no bounty. The Executive know at present no other means of supplying necessary guards and garrisons. Colo. Muter will take such measures for finishing the prison ship as may not interfere with the preparation of more important Vessels.
Th: Jefferson
Order in answer to Colo. Muter’s Letter of March 8th 1780.
In Council June 13. 1780.
The Board are of opinion that Colo. Muter have measures immediately taken for having the framing provided at Sydnor’s removed to and erected on the ground destined for that purpose near the foundery and that proper workmen be engaged for this business.
Th: Jefferson
Order in answer to Colo. Muters Letter of June 14. 1780.
In Council June 14. 1780
The board approves of employing Doctor Foushee on the terms abovementioned and more fully explained on a former paper.
Th: Jefferson

Order in Answer to Colo. Muters Letter of June 15. 1780.
In Council June 15th. 1780
The board approve of Captain Pierce being appointed, a warrant is sent for £1000. on account for expences, and despatches shall be ready by tomorrow morning.
Th: Jefferson
Order in answer to Colo. Muter’s Letter of June 23rd 1780.
In Council June 24. 1780.
The Board advise that orders be given to the Quarter master, to hire a house properly situated for a hospital, or if that cannot be done to build one with logs for temporary use and that he have cradles provided by the public artificers; that Dr. Foushi be authorized to hire a nurse occasionally, or if one can be got on moderate terms, a standing one; that the issuing commissary and commissary of stores be directed to provide and issue on application from Dr. Foushi, rice, homony, molasses, sugar, vinegar, spirit, fresh meats and vegetables, and to provide a cow.

Th: Jefferson

